DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-25 in the reply filed on 09/08/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 26-35 directed to a method non-elected without traverse.  Accordingly, claims 26-35 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 26-35. (Canceled) 






Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “conductive redistribution material coupled with the conductive plugs, and through the conductive plugs to the capacitor-contact-regions; the conductive redistribution material extending upwardly and laterally outwardly from the conductive plugs; upper surfaces of the conductive redistribution material being arranged in a pattern such that seven adjacent of the upper surfaces form a unit of a substantially hexagonal-close-packed configuration,” as recited in claims 1 and 14.
Ujihara et al. (US 20190326297 A1, hereinafter Ujihara), the closest reference, teaches an integrated circuit (FIGS. 1-13B) comprising active regions (at least active regions 12) which each have a digit-line-contact-region (bit line contact region 84) between a pair of capacitor-contact-regions, (capacitor contact regions 86) the capacitor-contact-regions being arranged in a pattern such that six adjacent capacitor-contact-regions form a substantially rectangular configuration; (See FIG. 1) plug
However, Ujihara does not explicitly teach “conductive redistribution material coupled with the conductive plugs, and through the conductive plugs to the capacitor-contact-regions; the conductive redistribution material extending upwardly and laterally outwardly from the conductive plugs; upper surfaces of the conductive redistribution material being arranged in a pattern such that seven adjacent of the upper surfaces form a unit of a substantially hexagonal-close-packed configuration,” as recited in claims 1 and 14. NO other reference remedies these deficiencies.
Therefore, claims 1 and 14 are allowed, and claims 2-13 and 15-25 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/               Examiner, Art Unit 2812